Citation Nr: 1509405	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-02 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1967 to January 1969; from July 1991 to August 1992; from July 1995 to September 1995; from March 1996 to December 1996; from January 2001 to October 2001; and from June 2003 to September 2003.  In addition, as a member of the Army Reserve, he also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas that denied the appellant claim of entitlement to service connection for pulmonary tuberculosis (PTB).

In March 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

In addition to the paper claims files, there is an electronic file associated with the claim.  Virtual VA does not currently contain evidence pertinent to the claim that is not already included in the paper claims files.


FINDINGS OF FACT

1.  The appellant underwent a Purified Protein Derivative (PPD) tuberculin skin test in March 1996; the test was negative.

2.  The appellant underwent another PPD tuberculin skin test in October 1996; that test was positive and he underwent prophylactic treatment with isoniazid (INH) for six months.

3.  The appellant had negative chest x-rays in October 1996, May 2004, January 2011, and March 2012.

4.  The appellant has never been diagnosed with tuberculosis or any chronic residuals related to pulmonary tuberculosis.

5.  A positive PPD tuberculin skin test is not considered a disability for VA compensation purposes. 


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active service, nor may tuberculosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In January 2012, prior to the promulgation of the April 2012 rating action, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate a service connection claim and VA's duty to assist him in substantiating a service connection claim.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2013 Statement of the Case (SOC) explained the bases for the RO's actions.  The appellant was also provided with opportunities to submit more evidence.  All relevant available evidence identified by the appellant relative to his service connection claim has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  While the appellant was provided with Dingess notice in January 2012, because the Board has denied the appellant's claim for service connection, such information is not applicable.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been included in the claims file.  VA medical records have been associated with the claims file.  The RO arranged for a VA examination in March 2012.  The appellant presented testimony at a Board videoconference hearing conducted in March 2014.  The March 2012 examination and opinion are adequate for adjudication purposes because the appellant's reported history was reviewed and the examiner conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinion and had the opportunity to respond.  He has not identified any other pertinent available evidence that remains outstanding.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after VA gave him notification of his rights under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as osteoarthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service; tuberculosis must be so manifested within three years..  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The appellant maintains that he is entitled to service connection for PTB manifested by the October 1996 positive PPD tuberculin skin test.  He also maintains that he is entitled to service connection for PTB because his conversion from a negative PPD test in March 1996 to a positive test in October 1996 means that he has the TB virus [sic] in his body.  The appellant provided testimony to this effect during Board videoconference hearing.

However, while the appellant's service medical treatment records show that his March 1996 PPD skin test was negative and that his October 1996 PPD skin test was reactive, the preponderance of the probative evidence of record establishes that the appellant does not have any disability or clinically significant disorder as a result.  Review of the appellant's service medical treatment records reveals a December 1996 notation that the appellant, a positive PPD converter, had no symptoms of active disease.  Furthermore, the appellant had negative chest x-rays in October 1996, May 2004, January 2011, and March 2012.  In addition, the appellant has never been diagnosed with tuberculosis or any chronic residuals related to pulmonary tuberculosis.

Review of the service medical records does not demonstrate the existence of any chronic pulmonary disorder and none was noted during the service entrance and separation examinations associated with his periods of active duty in 2001 and 2003.  No chronic pulmonary disorder, to include PTB, was diagnosed during the VA medical examination conducted in March 2012.  In fact, the examiner specifically stated that the appellant had never been diagnosed with TB and that there was never any pulmonary involvement associated with the 1996 positive PPD skin test.

The appellant contends that he should be service-connected for that positive PPD test. He has acknowledged that he has no active tuberculosis stemming from the positive PPD finding.  He nonetheless maintains that his positive PPD test means that he could come down with TB in the future.  

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Evidence of activity on comparative study of radiographic films showing pulmonary tuberculosis within the 3-year presumptive period provided by 38 C.F.R. § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374. 

In Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the Court held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.

Here, despite the positive PPD test finding, no diagnosis of active tuberculosis was ever rendered by either military, VA, or private medical personnel.  There is no probative evidence of record of any active pulmonary symptomatology specifically attributed to tuberculosis. 

Upon careful review of the evidence of record, the Board finds that the appellant is not entitled to service connection for any disability manifested by a positive PPD test.  There is no evidence or assertion that the appellant has ever been diagnosed with active pulmonary tuberculosis or the chronic residuals related thereto.  There is only evidence of a positive PPD converter tuberculin skin test in October 1996, and preventive treatment afterwards.  As has been discussed with the appellant during the course of the appeal, including at the March 2014 videoconference hearing, a positive PPD test is not the same as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; that is, a purified protein derivative is injected under the skin as a test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1529, 1915, 1926, 2006 (31st ed. 2007).

Therefore, the October 1996 positive PPD skin test is more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 61 Fed. Reg. 20,440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability - tuberculosis or some residual related to tuberculosis - has been diagnosed.  There are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the appellant had active pulmonary tuberculosis either in service or after service.  The Board emphasizes that active tuberculosis is a disease that is diagnosed based on laboratory testing and diagnostic studies, and is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377.  

Therefore the appellant does not have a current disability due to M. tuberculosis.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability from the positive PPD tuberculin skin test finding in October 1996, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The appellant's claim for service connection for PTB must be denied because the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for PTB is not warranted.  As such, the evidence is insufficient to support a grant of service connection for the appellant's status as a PPD converter.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

ORDER

Service connection for tuberculosis (claimed as due to being a PPD converter), is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


